Bankruptcy — Petition—Rights op Third Parties — Separate Suit.The assignee petitioned the court in bankruptcy to ordeT Stevens, the bankrupt, to deliver to him a policy on the life of said Stevens, which being upon the endowment plan, as it is called, was said to be of considerable present value. Evidence was taken before the register which tended to show that the policy had been given by the bankrupt to his son, of tender age, some months before the bankruptcy, and when, it is insisted, he was not in a pecuniair condition to warrant his making a gift of this value'. The objection taken by Stevens was that his son was not made a party to the petition. and that the proceeding should be by bill in equity. Held, that this objection must prevail, the supreme court having repeatedly decided that when the rights of third persons are involved in a litigation the case must be conducted as a plenary action at law or suit in equity, and not by a petition in the bankruptcy.[Cited in 15 Alb. Law J. 351. to the. point above stated. Nowhere reported; opinion not now accessible.]